Exhibit 10.2 Standard Chartered 11 May, 2011 PRIVATE AND CONFIDENTIAL Comtech International (Hong Kong) Limited Room 514, 5/F, Manhattan Centre 8 Kwai Cheong Road Kwai Chung N.T. Hong Kong Attn: Mr. Allen Wu Financial Controller Dear Allen, We are pleased to confirm that the following facilities were available to Comtech International (Hong Kong) Limited, Comtech Broadband Corporation Limited, Keen Awards Limited, Rise Year Limited, Comtech Digital Technology (Hong Kong) Limited, Comtech Industrial (Hong Kong ) Limited as of 11 May, 2011: Overdraft USD 1,000,000 Trade Facilities USD24,000,000 Total USD25,000,000 The facts above are given as at 11 May 2011 without any responsibility or liability whatsoever on the part of the Bank or its offficials for or in respect of any of such facts or any defect in or omission from such facts. Yours faithfully, /s/ Alan Lam Alan Lam Relationship Manager Origination & Client Coverage, Wholesale Banking Standard Chartered Bank (Hong Kong) Limited
